Title: C. W. F. Dumas to the Commissioners, 2 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 2e. Octobre 1778
      
      Si vous n’avez pas eu de mes nouvelles depuis ma derniere du 13 au 18 Sept, je n’en ai pas moins été occupé au service des Etats-Unis, comme Sir G. pourra vous l’attester. De 10 jours que j’ai passés à Amsterdam, j’en ai employé un aux ordres du g—— F——, deux avec notre Ami, et les sept autres, renfermé dans une Chambre, à écrire sur vos Promesses 615 Numeros, 2460 folios, 2255 fois A, et 2255 fois Passy 31. Aoust 1778; au moyen de quoi, le jour-même de mon départ, on a pu commencer à les placer avec succès: ce qui m’a bien consolé de l’ennui d’une telle corvée. Sir G. vous en dira davantage, et sur-tout de la part que notre Ami a eue à ce succés.
      Malgré les représentations sérieuses que cet Etat fait faire à la Cour de Londres, je sais de très bonne part, que la dite Cour les éludera, et continuera de tolérer et encourager les pirateries de ses sujets. J’en donne avis aujourdhui à divers amis à Amsterdam, ou j’ai vu une fermentation à la Bourse, qui me fait augurer qu’on obligera enfin le Lion Belgique à montrer tout de bon ses dents et ses griffes.
      Voici, Messieurs, Copie de deux Pieces qui m’ont été remises. J’y ai souligné les endroits essentiels, qui pourront vous faire connoitre le vrai esprit et l’intention de ces Pieces, et la maniere dont on s’attend que vous y répondrez.
      Ayez donc la bonté de m’adresser, une Declaration dans le même esprit, une Lettre que je puisse montrer; et une Declaration semblable, que je puisse remettre à notre Ami de votre part, qui 1.° rassurent les Hollandois sur la crainte que les Anglois ne réussissent à les faire exclure, en tout ou en partie, directement ou indirectement, du Commerce des Etats-Unis: 2.° ou vous approuverez les préparatifs que notre Ami me propose, pour accélérer la conclusion d’un Traite de Commerce avec les Provinces-Unies des Pays-Bas, quand l’occasion s’en présentera; et notamment l’Examen qu’il offre de faire faire du Traité avec la France par d’habiles Commerçants, pour parvenir mutatis mutandis à dresser le Projet d’un Traité de Commerce entre les deux Republiques qui puisse être proposé ensuite au Congrés, afin de savoir le plutôt possible s’il auroit son agrément.
      L’intention de ceci est, en attendant, non seulement 1.° d’avoir un tel projet, approuvé, tout prêt à produire dés que LL. hh. pp. auront pu reconnoître l’Indépendance; mais aussi 2.° de profiter des circonstances qui se présenteront, pour engager la Ville d’Amsterdam dans des démarches, qui pourront amener plutôt cette reconnoissance, qu’elle n’arriveroit autrement. Quant à mon Ministere en cette besogne, il est calculé comme un Medium entre vous Messieurs, et ceux d’Amsterdam afin de ne commettre ni votre caractére, ni leur surete, par une correspondance plus directe.
      Le G—— F—— est absent. Ses Commis ont pris copie pour lui des 2 pieces ci-jointes; et elle sera certainement envoyee a la Maison. On l’attend a tout moment; et je lui montrerai, et remettrai, s’il le desire copie de cette Lettre ici: car dans tout ceci je ne fais pas un pas sans sa participation et approbation.
      Voici une Lettre recue d’Angleterre pour Mr. Saml. Wm. Stockton Esqr. Ne sachant ou il est depuis le depart de Mr. Wm. Lee de Francfort avec lequel il etoit-la, je crois que le moyen le plus sur de la lui faire parvenir, est de vous l’adresser. Nous sommes tous ici dans une impatience extreme d’apprendre ce qui s’est passe en Amerique.
     